Citation Nr: 0738240	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  07-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus as a result of acoustic trauma that 
he states he sustained during service.  He has given credible 
testimony at a hearing on appeal regarding the noise exposure 
and stated that he was afforded an audiometric evaluation at 
a private facility, the results of which were forwarded to 
the VA medical facility in Marion, Illinois (VAMC).  These 
have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
outstanding VA and non-VA treatment 
records concerning the disability at 
issue.  

2.  The RO/AMC should schedule the veteran 
for an audiology examination at the Marion 
VA Medical Center. All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The examiner should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that any hearing 
loss or tinnitus are related to acoustic 
trauma consistent with that that described 
in the September 2007 hearing that the 
veteran states he sustained during 
service.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



